Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 5, 2006                                                                                            Clifford W. Taylor,
                                                                                                                 Chief Justice

  130353                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Robert P. Young, Jr.
            Plaintiff-Appellant,                                                                       Stephen J. Markman,
                                                                                                                      Justices

  v                                                        SC: 130353
                                                           COA: 257353
                                                           Oakland CC: 04-195521-FC
  BOBBY LYNELL SMITH,
           Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the December 27, 2005
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties are
  directed to include among the issues to be briefed: (1) whether Blockburger v United
  States, 284 US 299, 304; 52 S Ct 180; 76 L Ed 306 (1932), or People v Robideau, 419
  Mich 458 (1984), sets forth the proper test to determine when “multiple punishments” are
  barred on double jeopardy grounds pursuant to Const 1963, art 1, § 15, taking into
  consideration this Court’s prior precedent in “multiple punishment” claims and the
  common understanding of “same offense” as it relates to the “multiple punishments”
  prong of double jeopardy. Cf. People v Nutt, 469 Mich 565 (2004), and (2) whether
  defendant’s convictions of armed robbery and felony-murder based on a predicate felony
  of larceny violated double jeopardy protections under either the Blockburger or Robideau
  test.

         The Prosecuting Attorneys Association of Michigan and the Criminal Defense
  Attorneys of Michigan are invited to file briefs amicus curiae. Other persons or groups
  interested in the determination of the questions presented in this case may move the Court
  for permission to file briefs amicus curiae.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 5, 2006                         _________________________________________
           s0502                                                               Clerk